Citation Nr: 1515090	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-10 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before this case can be adjudicated.  According to the May 2014 VA sleep apnea examination report, the examiner opined that the Veteran's sleep apnea, diagnosed by sleep study in August 2008, was not related to service.  The examiner's rationale was that a fellow service member's statement that he shared the same berthing compartment with the Veteran and regularly observed him snoring, waking up several times during the night, and having interrupted breathing did not qualify as a diagnosis of sleep apnea in service.  However, the examiner did not address whether the symptoms described by the fellow service member (whom the RO confirmed to have served aboard the same ship as the Veteran during the dates in question) demonstrated the onset of the later-diagnosed sleep apnea in service.  

The examiner also did not address the Veteran's lay statements in which he described frequent throat infections, fatigue, and several visits to sick bay while on active duty, as well as always feeling tired and run down from waking up several times during the night from his airway closing, which caused him to sleep with his mouth open.  See April 2013 Form 9.  Additionally, while the examiner found that the Veteran was currently obese and cited a medical treatise stating that obesity was a factor predisposing individuals to sleep apnea, the examiner did not compare the Veteran's weight during service with his current weight, and did not provide an adequate explanation as to the role of the Veteran's obesity in this case. 

As a result of the foregoing, a new VA examination is needed.  Also on remand the Veteran should be provided an opportunity to submit any outstanding, relevant medical records and/or medical opinions, as well as any additional lay evidence addressing any symptoms he may have experienced in service or since service.       

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his sleep apnea, as well as any private medical opinion addressing the issue of whether it is at least as likely as not that this condition had its onset in service or is otherwise related to service.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any sleep symptoms during his active duty service, and any ongoing sleep symptoms since his active duty service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of the Veteran's sleep apnea.  The claims folder should be made available and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset in service or is otherwise related to service. 

In forming this opinion, the examiner must specifically acknowledge and comment on the following:

* The Veteran's competent and credible April 2013 report of frequent throat infections, fatigue, and several visits to sick bay while on active duty, as well as always feeling tired and run down in service from waking up several times during the night from his airway closing, which caused him to sleep with his mouth open.

* The fellow service member's competent and credible October 2009 statement that he shared the same berthing compartment with the Veteran in service and regularly observed him snoring, waking up several times during the night, and having interrupted breathing. 

The examiner should also make specific findings as to the following:

(a)  Is it at least as likely as not that the current sleep apnea, first diagnosed in 2008, represents the progression of the Veteran's in-service symptoms, as reported by the Veteran and as observed by the Veteran's fellow service member?

(b)  What is the significance, if any, of the Veteran's current obesity as a risk factor for the development of sleep apnea?  The examiner should specifically compare and discuss the Veteran's weight in service with his current weight. 

An explanation must be provided to support all opinions expressed.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

